Citation Nr: 1213508	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for sleep apnea disorder.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John C. Blair, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever
INTRODUCTION

The Veteran had active service from March 1971 to January 1976.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2003 and January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  During the course of this appeal, the Veteran relocated to Virginia and his servicing RO became Roanoke, VA.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) and written statements dated in October 2005 and March 2009, the Veteran requested a hearing before the Board at the RO.  The RO acknowledged these requests and informed the Veteran of the date of the scheduled hearing by letters dated in June and December 2009.  On the date of the scheduled hearing, however, the Veteran failed to report.  Given that he did not request a timely postponement of the hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2011).

The Board addresses the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, in the REMAND section of the decision, below, and REMANDS this claim to the RO.


FINDINGS OF FACT

1.  Sleep apnea disorder is not related to the Veteran's active service.

2.  The Veteran does not currently have vertigo.

3.  During the course of this appeal, the Veteran had, at worst, level VII hearing acuity in the right ear and level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Sleep apnea disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The criteria for entitlement to an initial rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran VCAA notice on these claims by letters dated in January 2003, February 2003, September 2003, December 2005, March 2006, May 2008, September 2008 and November 2010.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent the Veteran some of the notice letters after initially deciding the Veteran's claims; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including service treatment and personnel records and post-service treatment records.  The RO also afforded the Veteran VA audiological examinations, during which VA examiners addressed the severity of his hearing loss.

The RO did not afford the Veteran a VA examination in support of his claims for service connection for sleep apnea disorder and vertigo; however, pertinent statutory provisions do not mandate that such action be taken.  

VA is obliged to provide a claimant an examination when the record contains competent evidence that he has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with active service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As explained in greater detail below, in this case, there is no evidence suggesting an association between the claimed disabilities and active service and the Veteran has not reported continuity of symptomatology of the disabilities.  
II.  Analysis

A.  Service Connection

The Veteran contends that he is entitled to service connection for sleep apnea and vertigo.  He has made one assertion in support of these claims: that he developed these conditions secondary to an incident that occurred while serving in Thailand at the Udorn Royal Thai Air Force base in October 1972.  According to an August 2010 written statement of the Veteran's representative, on this date, the Veteran was working on an aircraft when he noticed that the base perimeter was being overtaken by Vietcong and that a jeep filled with firing military security police had passed by in pursuit.  The Veteran asserts that he was forced to take cover, at which time he witnessed security personnel kill a VietCong running across the flight line.  The Veteran contends that, because this individual was strapped with explosives, he blew up, his head landing eight to ten feet from the Veteran.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  
Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

1.  Sleep Apnea Disorder

Post-service medical documents, including VA and private treatment records dated since 2005, confirm that the Veteran has sleep apnea disorder (VA and private treatment records dated as early as 2001 include reports of sleep interruptions, but no formal sleep apnea diagnosis).  The question is thus whether this condition is etiologically related to the Veteran's active service, including the incident the Veteran reported.    

According to his service treatment records, during active service from March 1971 to January 1976, the Veteran did not report sleeping difficulties and no medical professional diagnosed sleep apnea.  According to his service personnel records, his service included time in Thailand.  Other service records indicate that, as alleged, in October 1972, there was a sapper attack at Udorn Royal Thai Air Force Base.  At this point, the record is unclear regarding whether the Veteran was in Thailand in October 1972, as alleged.   

Post-service medical documents reflect that, decades after service, in 2001, the Veteran began to report sleeping interruptions.  In 2006, the Veteran underwent a sleep study, which revealed that he had sleep apnea disorder.  He has since received treatment for this condition and a VA physician has noted that its onset occurred in 2005.  During treatment visits dated since 2005, no medical professional has related the condition to the Veteran's active service, including the October 1972 attack.

The Veteran has not asserted that, prior to 2001, from the time he was in service, he experienced interruptions in his sleep, a finding that suggests continuity of lay-observable symptomatology associated with sleep apnea.  Rather, he has asserted that his sleep apnea developed secondary to the in-service attack at Udorn Royal Thai Air Force Base.  Because the Veteran has no special training in medicine, however, he is not competent to offer an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable conditions or symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

In the absence of competent evidence relating the Veteran's sleep apnea disorder to his active service, the Board concludes that such disorder was not incurred in or aggravated by service.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.

2.  Vertigo

During service, the Veteran did not report and no medical professional diagnosed vertigo.  The Veteran first mentioned this condition - described as dizziness and headaches - in a written statement dated in June 2003.  Since then, the Veteran has received treatment, both VA and private, for multiple medical conditions, but during treatment visits, no medical professional diagnosed vertigo or attributed any dizziness and/or headaches to such a condition.  

The Veteran's assertion that he has vertigo represents the only evidence in the claims file diagnosing the condition.  Again, however, because the Veteran has no special training in medicine, he is not competent to diagnose a medical condition.  Jandreau v. Nicholson, 492 F.3d at 1377.  In the absence of competent evidence diagnosing this condition, the Board concludes that it was not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.

B.  Higher Initial Evaluation

1.  Schedular Evaluation

The Veteran seeks a higher initial evaluation for bilateral hearing loss.  He claims that the 30 percent evaluation initially assigned this disability does not accurately reflect the severity of his hearing loss.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the Veteran's bilateral hearing loss as 30 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2011).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.  

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011). 

When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011). 

In this case, based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's bilateral hearing loss disability picture does not more nearly approximate the criteria for a higher initial evaluation under DC 6100 during any period of time at issue in this appeal.  During the course of this appeal, the Veteran had, at worst, level VII hearing acuity in the right ear and level V hearing acuity in the left ear, hearing loss not sufficiently severe to warrant an initial evaluation in excess of 30 percent.

The Veteran's bilateral hearing loss is thought to be due to his in-service noise exposure, but was first noted during a VA examination conducted in May 2003.  

On that date, an audiometer revealed the following pure tone thresholds, in decibels: 
HERTZ

1000
2000
3000
4000
RIGHT
40
75
75
80
LEFT
35
40
55
65

An examiner noted average decibel loss of 67.5 in the right ear and of 48.75 in the left ear.  He also noted speech discrimination of 72 percent in the right ear and of 88 percent in the left ear.  He diagnosed mild to severe sensorineural hearing loss.  

Applying these findings to Table VI results in numeric designations of VI for the right ear and II for the left ear.  These numeric designations warrant the assignment of a 10 percent evaluation under Table VII.  

By 2006, the Veteran's hearing loss had worsened.  In August 2006 during a VA audiological examination, an audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
40
75
75
75
LEFT
30
40
60
70

An examiner noted average puretone decibel loss of 66.25 in the right ear and of 50 in the left ear.  He also noted speech discrimination of 64 percent in the right ear and of 72 percent in the left ear.  He diagnosed mild to severe sensorineural hearing loss.  

Applying these findings to Table VI results in numeric designations of VII for the right ear and V for the left ear.  These numeric designations warrant the assignment of a 30 percent evaluation under Table VII.  

In August 2008, the Veteran also underwent a private audiological evaluation, which resulted in similar findings, including with regard to speech discrimination.  The findings of this evaluation may not be used to rate the Veteran's bilateral hearing loss pursuant to 38 C.F.R. § 4.85, however, because there is no indication in the report of this evaluation that the examiner utilized the Maryland CNC controlled speech discrimination test and a puretone audiometry test, both of which are required under 38 C.F.R. § 4.85(a) (2011).    

The Board acknowledges Savage v. Shinseki, 24 Vet. App. 259 (2011), in which the Court held that, pursuant to 38 U.S.C.A. § 5103A(a), when a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Here, however, even assuming the appropriate tests were conducted, the private audiological report does not include all findings necessary to rate the Veteran's hearing loss under Tables VI and VII.  It does not specifically list decibel loss findings (findings are graphed), average or otherwise.   

By 2008, the Veteran's hearing loss appears to have improved.  In September 2008 during a VA audiological examination, an audiometer revealed the following pure tone thresholds, in decibels: 
HERTZ

1000
2000
3000
4000
RIGHT
35
50
65
65
LEFT
30
45
70
70

The examiner noted average puretone thresholds of 54 in each ear.  He also noted speech discrimination of 84 percent in the right ear and of 68 percent in the left ear.  He diagnosed mild to severe sensorineural hearing loss.  

Applying these findings to Table VI results in numeric designations of II for the right ear and V for the left ear.  These numeric designations warrant the assignment of a 10 percent evaluation under Table VII.  

According to testing, during the course of this appeal, the Veteran's hearing loss worsened and then improved such that it was initially 10 percent disabling, then 30 percent disabling, and then again 10 percent disabling.  It appears that the RO resolved reasonable doubt in favor of the Veteran and assigned the Veteran's hearing loss an initial 30 percent evaluation, effective the entire course of this appeal.  There is no evidence of record to show that, at any time during the course of this appeal, his hearing loss was more than 30 percent disabling.  

2.  Extraschedular and Total Evaluations

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of entitlement to an extraschedular rating for his bilateral hearing loss and he has not claimed TDIU.  The Board therefore need not consider or refer these questions for consideration.    

3.  Conclusion

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his bilateral hearing loss disability picture change.  38 C.F.R. § 4.1.  At present, however, a initial evaluation of, at highest, 30 percent is the most appropriate given the medical evidence of record.  The Board thus concludes that the criteria for entitlement to a higher initial evaluation for bilateral hearing loss are not met.  


ORDER

Service connection for sleep apnea disorder is denied.

Service connection for vertigo is denied.

An initial rating in excess of 30 percent for bilateral hearing loss is denied.


REMAND

Prior to adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, during treatment visits dated since 2003, the Veteran reported that he was on disability.  He did not initially specify the medical condition(s) for which he had been found disabled, but later reported being unable to work based on his psychiatric disabilities.  The records upon which any such disability finding is based are pertinent to the claim being remanded and must therefore be secured on remand.  

Second, the RO denied the Veteran's claim for service connection for PTSD on the basis that it was unable to verify that the Veteran was serving at the Udorn Royal Thai Air Force Base in October 1972, when the documented sapper attack occurred.  (This is the sole stressor upon which the Veteran's PTSD claim is based.)  However, as the Veteran's representative argues in an August 2010 written statement, the information in the temporary duty order, upon which the RO relied in finding that the Veteran was not in Thailand in October 1972, is unclear.  This document, dated June 19, 1972, shows that the Veteran was ordered there for approximately 45 days and that reimbursement for this temporary duty could be continued and was approved through 1973.  The representative points out that claims for reimbursement of such duty were to be submitted to base finance within five days of completion of the temporary duty.  He thus requests that the RO obtain financial information from an appropriate source indicating when the Veteran returned.  Given the Veteran's credibility, bolstered by service personnel records, and the fact that the pertinent document at issue in this case does not specifically note when the temporary duty assignment ended, the Board agrees that certain financial documents should be secured in an effort to verify the Veteran's alleged stressor.   

Additionally, as the Veteran's claim includes service connection for an acquired psychiatric disorder to include major depressive disorder as well as PTSD, the RO should ensure that the issue of entitlement to service connection for major depressive disorder was appropriately developed.  This includes a VA examination addressing the etiology of this disorder. 

The Board REMANDS these claims for the following action:

1.  Contact the Veteran and ask him to identify the source of his disability benefits (state or federal government or employer) and the disability(ies) for which he is receiving such benefits;

2.  Request and associate with the claims file the records upon which this source relied in awarding the Veteran disability benefits.

3.  Exhaust all avenues of development in an effort to verify that the Veteran served at Udorn Royal Thai Air Force Base in October 1972, including by obtaining financial information (pay records) and/or information regarding where his unit was serving at that time.  

4.  Ensure that the issue of service connection for major depressive disorder has been developed to include obtaining a VA compensation and pension examination which addresses whether the Veteran's major depressive disorder is a result of his service.

5.  Readjudicate the claim on remand based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


